                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
 HEATHER HUTCHINSON &                     :         CIVIL ACTION
 DAVID HUTCHINSON, W/H,                   :
                                          :
                     Plaintiffs,          :
                                          :
                   v.                     :         No. 18-cv-2588
                                          :
 STATE FARM FIRE & CASUALTY               :
 CO.,                                     :
                                          :
                     Defendant.           :
                                          :

                                        ORDER

      AND NOW, this 28th day of January, 2019, upon consideration of Plaintiffs’ Motion to

Remand (ECF No. 11) and Defendant’s response thereto (ECF No. 12), it is hereby ORDERED

that Plaintiffs’ Motion is GRANTED and this matter is REMANDED to the Pennsylvania Court

of Common Pleas of Montgomery County.




                                                  BY THE COURT:


                                                  /s/ Mitchell S. Goldberg


                                                  MITCHELL S. GOLDBERG, J.




                                              1
